Name: 2002/1004/EC: Commission Decision of 23 December 2002 amending for the 10th time Decision 2001/327/EC concerning restrictions to the movement of animals of susceptible species with regard to foot-and-mouth disease (Text with EEA relevance) (notified under document number C(2002) 5271)
 Type: Decision_ENTSCHEID
 Subject Matter: health;  international trade;  trade policy;  agricultural activity;  agricultural policy;  organisation of transport
 Date Published: 2002-12-24

 Avis juridique important|32002D10042002/1004/EC: Commission Decision of 23 December 2002 amending for the 10th time Decision 2001/327/EC concerning restrictions to the movement of animals of susceptible species with regard to foot-and-mouth disease (Text with EEA relevance) (notified under document number C(2002) 5271) Official Journal L 349 , 24/12/2002 P. 0108 - 0108Commission Decisionof 23 December 2002amending for the 10th time Decision 2001/327/EC concerning restrictions to the movement of animals of susceptible species with regard to foot-and-mouth disease(notified under document number C(2002) 5271)(Text with EEA relevance)(2002/1004/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 90/425/EEC of 26 June 1990 concerning veterinary and zootechnical checks applicable in intra-Community trade in certain live animals and products with a view to the completion of the internal market(1), as last amended by Directive 2002/33/EC of the European Parliament and of the Council(2), and in particular Article 10 thereof,Whereas:(1) All Member States have implemented the restrictions to the movement of animals of susceptible species laid down in Commission Decision 2001/327/EC(3), as last amended by Decision 2002/242/EC(4).(2) It appears appropriate to prolong the measures.(3) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health,HAS ADOPTED THIS DECISION:Article 1In Article 4 of Decision 2001/327/EC the date "31 December 2002" is replaced by the date "30 June 2003".Article 2This Decision is addressed to the Member States.Done at Brussels, 23 December 2002.For the CommissionDavid ByrneMember of the Commission(1) OJ L 224, 18.8.1990, p. 29.(2) OJ L 315, 19.11.2002, p. 14.(3) OJ L 115, 25.5.2001, p. 12.(4) OJ L 82, 26.3.2002, p. 18.